DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over KENNY et al (US 20070291798 A1) (herein after KENNY) in view of Tao (US 20100296536 A1) (herein after Tao).
As to claim 1, KENNY discloses a laser diode turret system comprising:
 a turret body formed with turret base and a plurality of sockets [FIG. 19 mounted onto a turret 350 having four objective sockets 352a,b, housing 330 of collimating assembly 304b may block an objective socket 352 when objective assembly 306 is mounted on turret 350 … three objective sockets 352b …¶0158];  
a laser diode [A laser diode 66 is mounted inside a piston 72 of precise dimensions, which slides in a cylinder 74.  The sliding movement of the piston 72 controls the distance of the laser diode 66 to the collimating lens 68)…¶0065][ The laser diode 66 is further protected by automatically shunting the laser diode 66…¶0068].


[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


KENNY discloses all the features of the claimed invention except the limitation such as: “the plurality of laser diodes coupled to the plurality of sockets;  and 
a diode driver configured to selectively activate the plurality of laser diodes”.
However, Tao from the same field of endeavor discloses a plurality of laser diodes coupled to the plurality of sockets [a laser diode lighting device 10 with interchangeable bases and replacement bases. The interchangeable bases allow for a particular laser diode 102 and regulating circuit 103 to be used with a plurality of traditional light sockets…¶0037][ FIG. 8 shows a laser diode lighting device with a plurality of laser diodes. FIG. 8 shows an alternative embodiment of a laser diode lighting device 10 with a bayonet-type base 120 with two side prongs configured to connect with electrical contacts in a receptacle or socket…¶0041];  and 
[The laser diode lighting device 10 can utilize laser diodes 102 to generate laser light of any color/wavelength in the visible spectrum. In an embodiment, the laser diode lighting device 10 can include a switch or controller which allows a user to selectively activate…¶0031].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of KENNY such that the plurality of laser diodes coupled to the plurality of sockets and the diode driver configured to selectively activate the plurality of laser diodes, as taught by Tao, for the advantages such as: in order to obtain an optimum measurement.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KENNY et al in view of Tao and further in view of McCord et al (US 20150316411 A1) (herein after McCord).
As of claim 3, KENNY when modified by Tao discloses all the features of the claimed invention except the limitation such as: “The system of claim 1, further comprising an optical sphere coupled to the turret body”.
However, McCord from the same field of endeavor discloses an optical sphere coupled to the turret body [The apparatus 10 comprises a stage 12, where an LED device-under-test (DUT) 90 is located during testing.  The stage 12 may be a platform, a conveyor belt, a rotating turret…¶0040][the LED test apparatus 10 may include an integrating sphere 40.  Such integrating spheres are known for use in optical measurements.  When an integrating sphere 40…¶0047].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of KENNY when modified by Tao such that the optical sphere coupled to the turret body, as taught by McCord, for the advantages such as: to accurately calibrate optical measurement devices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KENNY et al in view of Tao and further in view of Sturmer et al (US 20200276673 A1) (herein after Sturmer).
As of claim 5, KENNY when modified by Tao discloses all the features of the claimed invention except the limitation such as: “The system of claim 1, further comprising a collimating scope coupled to the turret body”.
However, Sturmer from the same field of endeavor discloses a collimating scope coupled to the turret body [The collimation optics changer can comprise a turret with a plurality of collimation optics.  The collimation optics can be arranged around a common driven axis of rotation of the turret so that an automatic lens change can be performed by turning the turret.  The drive of the collimation optics changer causes the collimation optics to rotate around the common axis of rotation of the turret…¶0017][ The collimation optics changer 3 of the embodiment shown is configured as a turret which is mounted so as to be rotatable about a vertical axis of rotation 5.  An actuator not shown is operatively connected to the axis of rotation 5 so that the collimation optics changer 3 can be rotated about the axis of rotation 5 by controlling the actuator so that a change of the collimation optics 4 can be achieved…¶0091].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of KENNY when modified by Tao such that the a collimating scope coupled to the turret body, as taught by Sturmer, for the advantages such as: the optical module with a high degree of positional accuracy and reduce the imaging errors, for example due to spherical aberration and/or astigmatism.




	
Allowable Subject Matter
Claims 2, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, the prior arts alone or in combination fails to disclose the claimed limitations such as “a heat sink disposed between the turret body and the diode driver;  a controller electrically coupled to the diode driver;  a motion mount coupled to the turret body, wherein the motion mount is adapted to allow the turret body to shift or rotate;  a motion controller electrically coupled to the motion mount, wherein the motion controller 
Claims 4 and 6 are allowable due to their dependencies. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886